It was not error for the court to refuse to give the instructions requested by the defendant. Such instructions would leave out of consideration the vital fact in the case, which could be found from the evidence, namely, the cutting out and removing by the defendant of the plaintiff's locks upon the premises, and substituting locks of his own in place thereof. This was an act of dominion over the plaintiff's property in denial of and inconsistent with his ownership, and was, therefore, a conversion of the property. Evans v. Mason, 64 N.H. 98; Baker v. Beers,64 N.H. 102; Porell *Page 506 
v. Cavanaugh, 69 N.H. 364; Knapp v. Guyer, 75 N.H. 397. The act of the defendant, being a conversion, was sufficient upon which to ground the action of trover without a demand and refusal. "A demand and a refusal are only evidence of a conversion, and a demand is only necessary when the circumstances as shown in evidence do not of themselves amount to an actual conversion." Porell v. Cavanaugh, supra. If there had been no evidence in the case that the defendant cut out and removed the plaintiff's locks from the barns, and put on locks of his own, then it might have been proper to have given the requested instructions; but the evidence was ample warrant the jury in finding that the defendant committed these acts which constituted a conversion, and therefore it would have been error to have given the instructions.
Exception overruled.
All concurred.